Citation Nr: 1810651	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for tinnitus.

2. Entitlement to an initial rating for bilateral hearing loss.

3. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety attacks. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION


The Veteran served as a member of the United States Army, with active duty service from July 1981 through July 1984. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In his May 2014 VA Form 9, the Veteran elected to forego a Board hearing.  Consequently, the Board has not received sworn testimony from the Veteran.  The Veteran has supplied written statements, and they will be addressed below.  Also, the Veteran's representative submitted an Informal Hearing Presentation in November 2017.  These documents have been associated with the electronic record.

This appeal was processed using Legacy Content Manager (LCM) and the Veterans Benefits Management System (VBMS) databases.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to an initial rating for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder, to include anxiety attacks, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The 10 percent rating is the maximum schedular rating for service-connected tinnitus, and the Veteran has not advanced any theory as to why a higher rating is warranted on an extraschedular basis.


CONCLUSION OF LAW

There is no legal basis for the assignment of an evaluation in excess of 10 percent for the Veteran's service-connected tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The Veteran's entitlement claims to an initial rating for bilateral hearing loss and service connection for an acquired psychiatric disorder, to include anxiety attacks, are remanded to the AOJ for further development.  Therefore, at this time, there is no need to further discuss VA's notification and assistance duties for those claims to entitlement.  

For the Veteran's claim for an increased rating for his service-connected tinnitus, the Board notes that this is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to submit written statements to the Board.  It appears that all known and available records, relevant to the issue on appeal, have been obtained and associated with the Veteran's claims file.  To date, the Veteran has not contended that any medical or other relevant records have not been obtained or are otherwise outstanding.  

The Veteran has been additionally been afforded two VA examinations for tinnitus (and hearing loss), which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these examination reports set forth examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2;  see also  Stegall, 11 Vet. App. 268 at 271.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran; no further action is necessary to meet the requirements of the VCAA for the tinnitus claim resolved below.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes (DCs) identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  The Board also acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

III. Tinnitus Analysis

In his November 2013 notice of disagreement (NOD), the Veteran wrote, "sitting in those tanks with loud rounds going off without good hearing protection was a problem.  I have ringing in my ears . . .."   Essentially, the Veteran has claimed entitlement to an initial rating in excess of 10 percent for tinnitus.  The AOJ set the effective date as May 14, 2012, and the disability percentage rating was assigned pursuant to 38 C.F.R. § 4.87, DC 6260.
 
In July 2013, the Veteran underwent a VA examination to determine the nature and etiology of his now service-connected tinnitus.  During that examination, the VA provider confirmed that noise exposure from tanks and heavy artillery fire can cause tinnitus.  At that time, the Veteran reported that he had an occasional headache due to ringing.  "

In February 2016, the Veteran underwent another VA examination to determine the current severity of his service-connected tinnitus.  The VA provider noted that, at that time, the Veteran did not report recurrent tinnitus.  Therefore, the VA provider did not note a functional impact on the ordinary conditions of daily life, including the ability to work.  

As noted above, tinnitus is evaluated under DC 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 (2017).  A note following the former regulation provided, "(a) separate evaluation for tinnitus may be combined with an evaluation under DCs 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes."  38 C.F.R. § 4.87 , DC 6260 (2002).

The changes to DC 6260 were interpretive only; they merely codified VA's practice of assigning only a single 10 percent evaluation for tinnitus, even where the sound is perceived in both ears.  In other words, VA's comments merely explained or clarified the Department's intent in providing a single 10 percent disability rating under DC 6260.  In fact, the proposed amendment explicitly stated that no substantive change was involved.  See 67 Fed. Reg. 59,033 (September 19, 2002).

The Court challenged the Board's understanding of the July 2003 amendment as being merely interpretive in Smith v. Nicholson, 19 Vet. App. 63 (2005).  In that case, the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral.  The Court held that pre-1999 and pre-June 13, 2003, versions of DC 6260 required that VA assign dual 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit reversed the Veterans Court's decision in Smith, and affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of DC 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation. 

In the case currently on appeal, the Board notes that the RO assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  As clearly stated above, DC 6260 assigns only a single evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87 , DC 6260, note 2 (2017).  Therefore, the Veteran cannot be assigned an evaluation in excess of 10 percent for tinnitus that is particularly severe or that has increased in severity, or for tinnitus that is in both ears.


In light of the Veteran's report of occasional headaches associated with his tinnitus, the Board has considered whether a separate or higher evaluation based on headaches is warranted.  In this regard, under diagnostic code 8100, a 10 percent disability rating is assigned, where the Veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months.  If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive 50 percent disability rating, which is the maximum provided under diagnostic code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124  (a), Diagnostic Code 8100 (2016).

Notably, the rating criteria do not define "prostrating."  Nor is there a definition provided by the U.S. Court of Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations. However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47   (2004).

In this case, the Veteran is competent to describe the pain he experiences as a result of his headaches.  His statements are credible and highly probative as to the severity of his headaches.  However, while the Veteran reported that his tinnitus would give him a headache sometimes and he could not focus because of the ringing, the record does not establish that these headaches contain prostrating characteristics as contemplated under Diagnostic Code 8100.  Accordingly, a separate or higher evaluation based on headaches associated with tinnitus is not warranted.  

IV. Extraschedular Evaluations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

As noted earlier, the Veteran has not delivered testimony to the Board and/or VA for his entitlement claim for an increased initial rating for his tinnitus disability.  Likewise, the Veteran's written statements are equally silent, regarding a justification for an increased initial rating.  In his November 2013 NOD, the Veteran simply posits that, "I have ringing in my ears" and requests a 20 percent disability rating.   

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends.  The Board has determined that the available schedular rating for the Veteran's service-connected tinnitus is adequate.  The Board, therefore, has determined that referral of this claim for extraschedular consideration, pursuant to 38 C.F.R. 3.321 (b)(1), is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the effects of the service-connected disabilities that the Veteran has experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the Veteran does not contend, and there is no evidence that suggests, that his bilateral hearing loss and tinnitus cumulatively or individually render him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran, nor the record, in regard to the rating issue before the Board.


ORDER

An initial evaluation in excess of 10 percent for tinnitus is denied.


REMAND

While the Board regrets further delay, the Veteran's remaining entitlement claims must be remanded, because additional development is required.  The Board finds that a remand is necessary in order to afford the Veteran an updated VA examination to assess the current severity of his bilateral hearing loss disability.  Also, a VA examination is necessary to determine the nature and etiology of any currently endured acquired psychiatric disorder, to include anxiety attacks. 

      A. Bilateral Hearing Loss

In his November 2013 NOD, the Veteran strongly disagreed with the AOJ's initial disability rating of zero percent for bilateral hearing loss.  In his NOD, the Veteran suggested a 20 percent initial award was appropriate because of, "loss of hearing in both ears . . .."  

In July 2013, the Veteran underwent a VA examination to determine the nature and etiology of his hearing loss disability.  The AOJ's August 2013 rating decision and March 2014 Statement of the Case were founded on the results from the July 2013 VA examination.  In the July 2013 examination report, the VA provider supplied puretone threshold scores, in decibels, and speech discrimination scores.  None of the values supplied by the VA provider satisfied the criteria, found in 38 C.F.R. § 4.85, for an initial disability rating.  Nevertheless, the AOJ awarded service connection for a bilateral hearing disability based on in-service noise exposure.

In his May 2014 VA Form 9, the Veteran again disagreed with the zero percent initial rating assigned by the AOJ for bilateral hearing loss.  Therein, the Veteran posited that, "my hearing loss is getting worse by the month; it's hard to live a good life with bad hearing . . .." 

In February 2016, the Veteran underwent a VA examination to determine the current severity of his service-connected hearing loss disability.  In the resultant examination report, the VA provider indicated that the typical, puretone threshold measurements could not be tested, because reliable results could not be obtained as the Veteran's subjective measures of hearing acuity (pure tone audiometic thresholds) indicated "non-functional hearing loss."  Instead of providing VA and, thereby, the Board with puretone threshold measurements to consider, the VA provider supplied alternative objective measures for evaluating hearing acuity.  The VA provider did supply current speech discrimination scores for the Veteran, which were both 94 percent.  

Again, in his May 2014 VA Form 9, the Veteran indicated that his hearing deficit is progressively worse each month.  While the Board appreciates the Veteran's credible reports on progressive hearing loss, he is not competent to report the severity of a medically complex value that requires specialized education, training and experience.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Tables VI, VIA and VII of 38 C.F.R. § 4.85 require measurement of the Veteran's puretone thresholds for each ear in order for VA to determine the severity of a hearing loss disability.  The July 2013 VA examination satisfied the puretone threshold measurement necessity; however, the February 2016 VA examination failed in this regard.  If the Veteran's hearing loss is progressively getting worse each month, as he credibly posits, then there are now more than four years of damage to measure with the audiometric puretone threshold method.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because it did not supply puretone threshold measurements, the February 2016 VA examination was inadequate.  Consequently, a Board remand is needed for the AOJ to further develop the Veteran's claim to entitlement for initial rating for bilateral hearing loss. 

In issuing this remand, the Board observes the duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522   (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.

	B. Acquired Psychiatric Disorder, to Include Anxiety Attacks

In his November 2013 NOD, the Veteran avers that, "I think you guys didn't look at the whole picture of my claim . . . Army  Drill sergeants and the treatment of them the nightmares have to this day its affected me a lot I think . . .." (sic)

In a June 2013 statement, the Veteran's wife states, "I do believe that his illness has taken a toll on our marriage (especially the anxiety attacks).  He is currently being treated by (CSO), Primary Care-Behavioral Medicine (Department of Veteran's Affairs)."

In his May 2014 VA Form 9, the Veteran avers that, "it's hard to hold a job with hearing loss and with the anxiety attacks that I deal with day by day."

In March 2014, VA received the Veteran's treatment records at the VA medical center in Dayton (VAMC).  Within those treatment records, in May 2012, the Veteran's problem list included Adjustment Disorder with Anxiety (ADA).  Under military history, the VA provider who assigned ADA noted that, "(the Veteran) reports was traumatized by the intensity of basic training . . .." 

In a November 2016 Supplemental Statement of the Case, the AOJ continued the denial of this entitlement to service-connection claim.  Therein, the AOJ stated that, "No VA examination is warranted for this issue because there is no evidence to show a disease, injury, or event from military service."  

The Board disagrees with the above AOJ determination.  The VA provider assigned ADA in March 2014, and it reportedly is the result of psychological trauma during basic training.  Here, the competent and credibly evidence establishes a duty to assist; a VA examination is necessary to determine whether the Veteran encountered a traumatizing event that could be the etiologically related to his current anxiety.

When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2017).

Based on the statutory and regulatory parameters described above, the Board concludes that a VA examination is warranted for the Veteran's entitlement to service-connection claim for an acquired psychiatric condition, to include anxiety attacks.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran or his representative to determine if there are any new and/or outstanding VA or private medical records, with regard to his hearing loss and acquired psychiatric disorder claims.  If so, the AOJ should obtain any outstanding medical records from the treatment facilities identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

2. After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a new VA audiological examination to assess the current severity of his bilateral hearing loss disability. 

The VA examiner must measure and supply puretone threshold scores bilaterally.  In addition, the VA examiner must supply speech discrimination scores, using the Maryland CNC.

3. After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA mental health examination to determine the nature and etiology of his claimed psychiatric disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide a multi-axial diagnosis that includes an Axis I diagnosis(es) based upon findings from the examination. For each provided diagnosis, the examiner should specifically discuss how the Veteran has met the DSM-V criteria for that disorder.  The examiner should also comment upon the psychiatric problem shown in the Veteran's treatment records (Dayton VA medical clinic); and if appropriate, provide an explanation as to why he or she does or does not concur with that earlier psychiatric assessment.

The examiner should also address the following specific questions:

(a) in your opinion, based upon your review of the record to include the Veteran's service department records, did the Veteran demonstrate any symptoms or other indications (such as changes in behavior or decrease in the efficiency of his work performance) that are consistent with the onset of a psychiatric disorder during his period of active duty service?

In responding to this inquiry, the examiner is directed to consider (i) secondary records, (ii) the Veteran's medical records, personnel records, and (iii) any lay statements submitted by the Veteran and the examination report should reflect consideration of such evidence.

(b) for each diagnosed psychiatric disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder was incurred during the Veteran's period of active duty service?

(c) if you believe that the Veteran does not have a current psychiatric disorder, or, that a current psychiatric diagnosis cannot be given, why do you believe that the Veteran does not have a current disorder, or, that a specific diagnosis cannot be made?

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


